Exhibit 10.8








    




McKESSON CORPORATION
CHANGE IN CONTROL POLICY FOR SELECTED EXECUTIVE EMPLOYEES
(Amended and Restated Effective January 28, 2020)


    






--------------------------------------------------------------------------------


Exhibit 10.8












    
McKESSON CORPORATION
CHANGE IN CONTROL POLICY FOR SELECTED EXECUTIVE EMPLOYEES
(Amended and Restated Effective January 28, 2020)


1.
ADOPTION AND PURPOSE OF POLICY.

The McKesson Corporation Change in Control Policy for Selected Executive
Employees (the “Policy”) was adopted effective November 1, 2006 by McKesson to
provide a program of severance payments to certain employees of McKesson and its
designated subsidiaries whose employment is terminated as the result of a Change
in Control. The Policy is an “employee welfare benefit plan” within the meaning
of Section 3(1) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) and Section 2510.3-1 of the regulations issued thereunder.
This document constitutes both the plan document and the summary plan
description of the Policy. The plan administrator of the Policy for purposes of
ERISA is McKesson. The Committee amended and restated this Policy effective as
of November 1, 2006, October 29, 2008, April 21, 2009, October 26, 2010, and to
read as set forth herein on April 28, 2020, effective January 28, 2020.
If a Participant is entitled to receive payments under this Policy that
Participant will be precluded from receiving payment under any other
Company-sponsored severance benefit plan or severance benefit policy.
2.
CHANGE IN CONTROL BENEFITS.

(a)    Basic Change in Control Benefits. In the event of the occurrence of a
Change in Control where a Participant’s employment is terminated under
circumstances that constitute a Separation from Service (i) proximate to and
initiated at the direction of the person or entity that is involved in, or
otherwise in connection with, such Change in Control, for any reason other than
Cause and occurring within the period six (6) months preceding or twenty-four
(24) months following a Change in Control (including any termination without
Cause by the Company occurring during the twenty-four (24) months following a
Change in Control) or (ii) initiated by the Participant for Good Reason and
occurring on or within twenty-four (24) months following the date of such Change
in Control, that Participant shall be entitled to a Change in Control benefit
equal to the following:
Tier One Participant: 2.99 times Earnings
Tier Two Participant: 2 times Earnings
Tier Three Participant: 1 times Earnings
(b)    Other Change in Control Benefits. A Participant who is entitled to the
basic Change in Control benefit provided in (a) above also shall be entitled to
the following:
(i)    A taxable cash payment which is sufficient to provide a net amount, after
applicable taxes and withholdings, equal to (A) the Participant’s monthly
premium for COBRA continuation coverage for medical, dental and vision coverage
under the Company’s group health plan based on the Participant’s coverage
elections in effect at the time of the Participant’s Separation from Service,
multiplied by (B) the number of months set forth below:
Tier One Participant: 36 months
Tier Two Participant: 24 months
Tier Three Participant: 12 months


1

--------------------------------------------------------------------------------

Exhibit 10.8






(ii)    The Participant is eligible to have continued Company-paid life
insurance at the level in effect on the date of the Change in Control for the
number of months set forth below from the date of termination:
Tier One Participant: 36 months
Tier Two Participant: 24 months
Tier Three Participant: 12 months
(iii)    The Participant is eligible for reasonable Company-paid outplacement
services, in an amount not to exceed the amount determined by the Executive Vice
President and Chief Human Resources Officer as in effect prior to the Change in
Control; provided, however, that the expenses for such services must be incurred
by the Participant at any time on or before the last day of the second (2nd)
taxable year following the taxable year in which the Participant’s Separation
from Service occurs, and such expenses shall be reimbursed by the Company at any
time on or before the last day of the third (3rd) taxable year (but, for the
avoidance of doubt, at no time before such expenses are incurred and appropriate
documentation has been provided to the Company) following the taxable year in
which the Participant’s Separation from Service occurs.


2

--------------------------------------------------------------------------------

Exhibit 10.8






(iv)    In the event it shall be determined that any payment or distribution to
the Participant or for the Participant’s benefit which is in the nature of
compensation and is contingent on a Change in Control (a “Payment”) would
constitute a “parachute payment” under Section 280G(b)(2) of the Code and would
be subject to the excise tax imposed by Section 4999 of the Code (together with
any interest or penalties imposed with respect to such excise tax, the “Excise
Tax”), then the Payments shall be reduced to the extent necessary so that no
portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code, but only if, by reason of such reduction, the net after-tax benefit
received by the Participant shall exceed the net after-tax benefit received by
the Participant if no such reduction was made. The specific payments shall be
reduced and the order of such reduction shall be determined so as to achieve the
most favorable economic impact to the Participant. To the extent such
determination by the Participant is permitted by Section 409A of the Code and
other tax requirements, the Participant shall determine the ordering of any
reduction. To the extent the ordering of the reduction is required by Section
409A of the Code or other tax principles to be done other than by the
Participant, the Designated Firm(s) (as hereinafter defined) shall determine the
ordering of any reduction to achieve the most favorable economic benefit to the
Participant. To the extent the ordering of the reduction is required by Section
409A or other tax principles to be done other than by the Participant and to be
more specifically set forth in advance then such reduction to achieve the most
favorable economic benefit to the Participant shall be determined by the
Designated Firm(s). Any reduction in the Payments as determined by the
Designated Firm(s) shall be applied first against the latest scheduled cash
payments; then current cash payments; then any equity or equity derivatives that
are included under Section 280G of the Code at an accelerated value (and not at
full value) shall be reduced with the highest value reduced first (as such
values are determined under Treasury Regulation section 1.280G-1, Q&A 24);
finally any other non-cash benefits will be reduced. For purposes of this
Section 2(b)(v), “net after-tax benefit” shall mean (i) the Payments which the
Participant receives or are then entitled to receive from the Company that would
constitute “parachute payments” within the meaning of Section 280G of the Code,
less (ii) the amount of all federal, state and local income taxes payable with
respect to the Payments calculated at the maximum marginal income tax rate for
each year in which the Payments shall be paid to the Participant (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of Excise Taxes
imposed with respect to the Payments. All determinations required to be made
under this Section 2(b)(v) shall be made by such nationally recognized
accounting firm and/or a Section 280G valuation specialty firm as may be
selected by McKesson before such Change in Control (the “Designated Firm(s)”),
provided, that the determination of the Designated Firm(s) shall in all cases
apply all methods that may be applied and take account of factors that may be
considered to reduce any and all amounts constituting parachute payments,
including, without limitation, by considering the value of any reasonable
compensation attributable any restrictive covenants, by omitting from
consideration performance criteria applicable to incentives for purposes of
Treasury Regulation section 1.280G-1, Q&A 24(c) to the extent that such
performance criteria have been achieved or are likely to achieved, and by
applying all other methods and considering all other factors that may be applied
and considered to reduce amounts constituting parachute payments. The Designated
Firm(s) shall provide their determination, together with detailed supporting
calculations and documentation, to the Participant and McKesson within 15
business days following the date of termination of the Participant’s employment,
if applicable, or such other time as requested by the Participant (provided that
the Participant reasonably believes that any of the Payments may be subject to
the Excise Tax) or McKesson. At the reasonable request of the Participant, the
Designated Firm(s) shall confer with the Participant or the Participant’s
representatives with respect to the determination provided by the Designated
Firm(s) and shall recalculate amounts reflected in such determination in any
manner reasonably requested by the Participant or the Participant’s
representative to facilitate full consideration of any reasonable alternative
computation of the amounts reflected in the determination provided by the
Designated Firm(s) and arrive at a final determination that is optimal to the
Participant within the limitations of the applicable tax rules. All fees and
expenses of the Designated Firm(s) shall be borne solely by McKesson.
(v)    Each benefit provided for in this paragraph (b) is a separate “payment”
within the meaning of Treasury Regulation section 1.409A-2(b)(2)(i). The benefit
provided in subparagraphs (ii) - (iii) above may be in the form of a
reimbursement or an in-kind benefit (payment made directly to the provider of
the benefits). Such reimbursements or in-kind benefits provided during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year.


3

--------------------------------------------------------------------------------

Exhibit 10.8






(c)    If any of the payments or benefits payable to the Participant under this
Policy when considered together with any other payments or benefits which may be
considered deferred compensation under Section 409A of Code would result in the
imposition of additional tax under Section 409A of the Code if paid to the
Participant on or within the six (6) month period following the Participant’s
Separation from Service, then to the extent such portion of the payments or
benefits resulting in the imposition of additional tax would otherwise have been
payable on or within the first six (6) months following his or her Separation
from Service, shall be paid or reimbursed in a lump sum in the seventh (7th)
month following such Separation (or such longer period as is required to avoid
the imposition of additional tax under Section 409A of the Code). If any amount
due under paragraph (a) above is delayed under this paragraph (c), then such
lump sum amount shall include an additional amount representing interest
credited at the default interest rate being credited to accounts under
McKesson’s Deferred Compensation Administration Plan III or the successor to
such plan (or, if greater, or if no such interest is being credited at such
time, at the default interest rate last credited under such plan prior to the
date of the Change in Control) for the period from Participant’s Separation from
Service until the payment date of such lump sum. All subsequent payment or
benefits will be payable in accordance with the payment schedule applicable to
each such payment or benefits.
(d)    Nothing in this Policy shall alter or impair any rights a Participant may
have upon his or her Separation from Service under any other plan or program of
the Company; provided, however, if a Participant receives payments under this
Policy that Participant will be precluded from receiving payment under any other
Company-sponsored severance benefit plan or severance benefit policy.
Notwithstanding the foregoing, no individual covered by an agreement with the
Company or an affiliate that provides for severance benefits in the event of a
change in control or similar event shall be a Participant in this Policy.
(e)    Notwithstanding any provision in this Policy, no payments will be made to
a Participant under this Policy until the Participant provides to the Company a
signed release of claims and does not revoke such release during the applicable
statutory period provided to revoke a release, if any (the “revocation period”).
For employees based in the United States, such release shall be in the form
provided for in Annex A, with such reasonable changes as may be determined by
McKesson prior to the Change in Control. For employees based in a jurisdiction
other than the United States, such release shall be in such form as determined
by the Company in compliance with the local laws of the jurisdiction in which
the Participant is based, but shall not require any covenants for the employee
in excess of those included in the form attached as Annex A. If the Participant
does not revoke his or her signed release by the end of the revocation period
(or such equivalent as required under any local laws), then the Participant
shall have an “Effective Release” on file with the Company. No payments will be
made to a Participant under this Policy unless the Company has an Effective
Release from that Participant prior to sixty-five (65) days (or such other
period as required by local laws) after the Participant’s Separation from
Service.
3.
FORM OF BENEFIT.

The benefit described in Sections 2(a) and 2(b)(i) shall be paid in a lump sum
on the regularly scheduled payroll date that first occurs after the date which
is sixty-five (65) days following the date of the Participant’s Separation from
Service, but no payment shall be made if Participant does not have an Effective
Release (as defined in Section 2(e)) on file with the Company prior to that
date, subject to Section 2(c).
4.
EFFECT OF DEATH OF EMPLOYEE.

Should a Participant die after a Separation from Service and becoming eligible
to receive the benefits provided in Sections 2(a) and 2(b)(i) but prior to the
benefit being paid to the Participant, the benefit payable under Section 2(a)
and 2(b)(i) shall be paid in a lump sum to the Participant’s surviving spouse if
such spouse is cohabitating with the Participant at the time of the
Participant’s death, or, if the Participant does not have a spouse cohabitating
with the Participant at the time of the Participant’s death, to the
Participant’s estate, as soon as reasonably practicable, but in no event later
than ninety (90) days, after the date of death. The benefits set forth in
Section 2(b)(ii) shall continue to apply following the Participant’s death. If a
Participant dies prior to Separation from Service, no payments will be made or
benefits provided under this Policy.


4

--------------------------------------------------------------------------------

Exhibit 10.8






5.
AMENDMENT AND TERMINATION.

McKesson reserves the right to, at any time, by action of the Board or the
Committee, amend the Policy or increase or decrease the amount of any benefit
provided under the Policy or terminate the Policy in accordance with Treasury
Regulation section 1.409A-3(j)(4)(ix); provided that no such action shall have
the effect of decreasing the benefit of a Participant whose Separation from
Service following a Change in Control occurred prior to the date of the Board’s
or Committee’s action, and, no action taken within six (6) months before or
twenty-four (24) months after a Change in Control shall be effective if the
result of such action would be to decrease the protections or benefits under the
Policy of any individual who is designated a Participant as of the date of such
action.
6.
ADMINISTRATION AND FIDUCIARIES.

(a)    Plan Sponsor and Administrator. McKesson is the “plan sponsor” and the
“Administrator” of the Policy, within the meaning of ERISA.
(b)    Administrative Responsibilities. McKesson shall be the named fiduciary,
within the meaning of ERISA, with the power and sole discretion to determine who
is eligible for benefits under the Policy, to determine the value of benefits
paid in any form other than cash or the present value of any cash or other
benefits paid over time, to interpret the Policy and to prescribe such forms,
make such rules, regulations and computations and prescribe such guidelines as
it may determine are necessary or appropriate for the operation and
administration of the Policy and to change the terms of or rescind such rules,
regulations or guidelines. Such determinations of eligibility, rules,
regulations, interpretations, computations and guidelines shall be conclusive
and binding upon all persons. In administering the Policy, McKesson shall at all
times discharge its duties with respect to the Policy in accordance with the
standards set forth in Section 404(a)(1) of ERISA.
(c)    Allocation and Delegation of Responsibilities. The Committee may allocate
any of McKesson’s responsibilities for the operation and administration of the
Policy among McKesson’s officers, employees and agents. It may also delegate any
of McKesson’s responsibilities under the Policy by designating, in writing,
another person to carry out such responsibilities.
(d)    No Individual Liability. It is declared to be the express purpose and
intent of McKesson that no individual liability shall attach to or be incurred
by any member of the Board of McKesson, or by any officer, employee
representative or agent of the Company, under, or by reason of the operation of,
the Policy.
(e)    Employer Identification Number and Policy Number. The employer
identification number (EIN) assigned to McKesson by the Internal Revenue Service
is 94-3207296. The plan number (PIN) assigned to the Policy by McKesson is 551.
(f)    Policy Year. All records with respect to the Policy are kept on a
calendar year basis.
(g)    Legal Actions. No lawsuit can be brought to recover a benefit under the
Policy until an individual or his or her representative has done all of the
following: (i) filed a written claim as required by the Policy, (ii) received a
written denial of the claim (or the claim is deemed denied as described below),
(iii) filed a written request for a review of the denied claim with the
Administrator, and (iv) received written notification that the denial of the
claim has been affirmed (or the denial is deemed to be affirmed as described
below).
(h)    Agent for Service of Legal Process. If an individual wishes to take legal
action after exhausting the Policy’s claims and appeal procedures, legal process
should be served on: Executive Vice President and Chief Human Resources Officer,
McKesson Corporation, 6555 No. State Highway 161, Irving, Texas 75039. The
individual may also serve process on the Policy by serving the Administrator at
the address shown above.
(i)    ERISA Rights.
(i)     Participants are entitled to certain rights and protections under Title
I of ERISA.
(ii)     Participants may examine without charge all official Policy documents
during business hours in the McKesson Benefits Department. These documents
include the legal texts of the plans, Policy descriptions and annual reports
that McKesson files with the U.S. Department of Labor.


5

--------------------------------------------------------------------------------

Exhibit 10.8






(iii)     Participants may also obtain a copy of any of these documents by
writing to the Administrator, and may be charged a reasonable fee for copies.
(iv)    Participants have the right to receive a summary of the Policy’s annual
financial report. The Administrator is required by law to furnish each
Participant with a copy of this summary annual report.
(v)    Questions about this Policy should be directed to the Administrator.
Participants that have any questions about this statement or about his or her
rights under ERISA, or if he or she needs assistance in obtaining documents from
the Administrator, the Participant should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in
the telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. Participants may also obtain
certain publications about their rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
(vi)    No right to a benefit under the Policy shall depend (or shall be deemed
to depend) upon whether a Participant retires or elects to receive retirement
benefits under the terms of any employee pension benefit plan.
(vii)    The Policy shall contain no terms or provisions except those set forth
herein, or as hereafter amended in accordance with the provisions of Section 5.
If any description made in any other document is deemed to be in conflict with
any provision of the Policy, the provisions of the Policy shall control.
7.
CLAIMS AND APPEAL PROCEDURES.

(a)    Informal Resolution of Questions. Any Participant who has questions or
concerns about his or her benefits under the Policy is encouraged to communicate
with the Human Resources Department of McKesson. If this discussion does not
give the Participant satisfactory results, a formal claim for benefits may be
made in accordance with the procedures of this Section 7.
(b)    Formal Benefits Claim - Review by Executive Vice President and Chief
Human Resources Officer.1 For purposes of this Section 7, if the Executive Vice
President and Chief Human Resources is the claimant the General Counsel shall
perform the claim and appeal functions of the Executive Vice President and Chief
Human Resources Officer. A Participant may make a written request for review of
any matter concerning his or her benefits under this Policy. The claim must be
addressed to the Executive Vice President and Chief Human Resources Officer,
McKesson Corporation, 6555 No. State Highway 161, Irving, Texas 75039. The
Executive Vice President, Human Resources or his or her delegate (“Executive
Vice President”) shall decide the action to be taken with respect to any such
request and may require additional information if necessary to process the
request. The Executive Vice President shall review the request and shall issue
his or her decision, in writing, no later than ninety (90) days after the date
the request is received, unless the circumstances require an extension of time.
If such an extension is required, written notice of the extension shall be
furnished to the person making the request within the initial ninety (90) day
period, and the notice shall state the circumstances requiring the extension and
the date by which the Executive Vice President expects to reach a decision on
the request. In no event shall the extension exceed a period of ninety (90) days
from the end of the initial period. Any claim under this Policy must be brought
within two (2) years of the date the events giving rise to the claim first
occurred.
(c)     Notice of Denied Request. If the Executive Vice President denies a
request in whole or in part, he or she shall provide the person making the
request with written notice of the denial within the period specified in Section
7(b). The notice shall set forth the specific reason for the denial, reference
to the specific Policy provisions upon which the denial is based, a description
of any additional material or information necessary to perfect the request, an
explanation of why such information is required, and an explanation of the
Policy’s appeal procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.






__________________________
1 For purposes of this Section 7, if the Executive Vice President and Chief
Human Resources is the claimant the General Counsel shall perform the claim and
appeal functions of the Executive Vice President and Chief Human Resources
Officer.


6

--------------------------------------------------------------------------------

Exhibit 10.8






(d)     Appeal to Executive Vice President.
(i)    A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Executive Vice President within sixty (60) days of receipt of
the notification of denial. The appeal must be addressed to: Executive Vice
President and Chief Human Resources Officer, McKesson Corporation, 6555 No.
State Highway 161, Irving, Texas, 75039. The Executive Vice President, for good
cause shown, may extend the period during which the appeal may be filed for
another sixty (60) days. The appellant and/or his or her authorized
representative shall be permitted to submit written comments, documents, records
and other information relating to the claim for benefits. Upon request and free
of charge, the applicant should be provided reasonable access to and copies of,
all documents, records or other information relevant to the appellant’s claim.
(ii)    The Executive Vice President’s review shall take into account all
comments, documents, records and other information submitted by the appellant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Executive Vice President
shall not be restricted in his or her review to those provisions of the Policy
cited in the original denial of the claim.
(iii)    The Executive Vice President shall issue a written decision within a
reasonable period of time but not later than sixty (60) days after receipt of
the appeal, unless special circumstances require an extension of time for
processing, in which case the written decision shall be issued as soon as
possible, but not later than one hundred twenty (120) days after receipt of an
appeal. If such an extension is required, written notice shall be furnished to
the appellant within the initial sixty (60) day period. This notice shall state
the circumstances requiring the extension and the date by which the Executive
Vice President expects to reach a decision on the appeal.
(iv)    If the decision on the appeal denies the claim in whole or in part
written notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Policy provisions
upon which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Policy and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.
(v)    The decision of the Executive Vice President on the appeal shall be
final, conclusive and binding upon all persons and shall be given the maximum
possible deference allowed by law.
(e)    Exhaustion of Remedies. No legal or equitable action for benefits under
the Policy shall be brought unless and until the claimant has submitted a
written claim for benefits in accordance with Section 7(b), has been notified
that the claim is denied in accordance with Section 7(c), has filed a written
request for a review of the claim in accordance with Section 7(d), and has been
notified in writing that the Executive Vice President has affirmed the denial of
the claim in accordance with Section 7(d).
8.
GENERAL PROVISIONS.

(a)    Basis of Payments to and from Policy. All benefits under the Policy shall
be paid by McKesson. The Policy shall be unfunded and benefits hereunder shall
be paid only from the general assets of McKesson. Nothing contained in the
Policy shall be deemed to create a trust of any kind for the benefit of any
employee, or create any fiduciary relationship between the Company and any
employee with respect to any assets of the Company. McKesson is under no
obligation to fund the benefits provided herein prior to payment, although it
may do so if it chooses. Any assets which McKesson chooses to use for advance
funding shall not cause the Policy to be a funded plan within the meaning of
ERISA.
(b)    No Employment Rights. Nothing in the Policy shall be deemed to give any
individual the right to remain in the employ of the Company or a subsidiary or
to limit in any way the right of the Company or a subsidiary to discharge,
demote, reclassify, transfer, relocate an individual or terminate an
individual’s employment at any time and for any reason, which right is hereby
reserved.
(c)    Non-alienation of Benefits. No benefit payable under the Policy shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do shall be void.
(d)    Legal Construction. The Policy shall be governed and interpreted in
accordance with ERISA.


7

--------------------------------------------------------------------------------

Exhibit 10.8






(e)    Successors to McKesson. McKesson shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of McKesson to assume and
agree to perform the obligations of McKesson under the Policy in the same manner
and to the same extent that McKesson would be required to perform if no such
succession or assignment had taken place.
(f)    Section 409A Compliance. Notwithstanding any other provision of this
Policy, McKesson shall administer and construe this Policy in accordance with
Section 409A of the Code, the regulations promulgated thereunder, and any other
published interpretive authority, as issued or amended from time to time.
McKesson shall have the authority to delay the payment of any amounts under this
Policy to the extent it deems necessary or appropriate to comply with Section
409A of the Code.
9.
DEFINITIONS.

Whenever used and capitalized in the text of the Policy, the following terms
shall have the meaning set forth below:
(a)    “Board” shall mean the Board of Directors of McKesson.
(b)    “Cause” means termination of the Participant’s employment upon the
Participant’s willful engagement in misconduct which is demonstrably and
materially injurious to the Employer. No act, or failure to act, on the part of
the Participant shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Employer.
(c)    A “Change in Control” means the occurrence of any change in ownership of
McKesson, change in effective control of McKesson, or change in the ownership of
a substantial portion of the assets of McKesson, as defined in Treasury
Regulation section 1.409A-3(i)(5), the regulations thereunder, and any other
published interpretive authority, as issued or amended from time to time.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Committee” means the Compensation Committee of the Board.
(f)    “Company” means McKesson and any affiliate that would be considered a
service recipient for purposes of Treasury Regulation section 1.409A-1(g).
(g)    “Earnings” means a Participant’s (i) annual base salary at the level in
effect as of the date of the Change in Control or, if greater, as of the date of
the Participant’s Separation from Service and (ii) the greater of (A) the
Participant’s target bonus under the MIP at the level in effect as of the date
of the Change in Control or, if greater, as of the date of the Participant’s
Separation from Service, or (B) the average of the Participant’s award paid
pursuant to the MIP for the latest three years for which the Participant was
eligible to receive an award (or such lesser period of time during which the
Participant was eligible to receive an award) as of the date of the Change in
Control or, if greater, as of the date of the Participant’s Separation from
Service.
(h)    “Eligible Employee” means, unless otherwise determined by the Committee,
an employee of the Company who qualifies as a Tier One Participant, a Tier Two
Participant or a Tier Three Participant.
(i)    “Employer” means McKesson and any other affiliate that would be
considered a service recipient or employer for purposes Treasury Regulation
section 1.409A-1(h)(3).
(j)    “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant, which shall not be affected by the
Participant’s incapacity due to physical or mental illness:
(i)    Any material diminution by the Company in the Participant‘s authority,
duties or responsibilities, which change would cause the Participant’s position
with the Company to become of less dignity, responsibility, importance, or scope
as compared to the position and attributes that applied to the Participant
immediately prior to the Change in Control;
(ii)    Any material diminution in the Participant’s base annual salary, MIP
target opportunity or Long Term Incentive compensation (LTI) target
opportunities, which LTI target opportunities include cash awards with
performance periods greater than one year and equity based grants;


8

--------------------------------------------------------------------------------

Exhibit 10.8






(iii)    Any material failure by the Company to pay any compensation or benefits
as and when due to the Participant or any material failure by the Company to
comply with any of the provisions of any compensatory agreement between the
parties, including any award agreement setting forth any equity award or other
LTI compensation, subsequent to a Change in Control;
(iv)    The Company’s requiring the Participant to be based at any office or
location more than 25 miles from the office at which the Participant is based on
the date immediately preceding the Change in Control, except for travel
reasonably required in the performance of the Participant’s responsibilities;
and
(v)    For a Tier One employee only, the requirement that such Participant
report to a position materially inferior in the authority, duties or
responsibilities to the position to which the Participant reported immediately
prior to the Change in Control, including as the result of a change in structure
occasioned by the Change in Control, an affirmative change in reporting or a
diminution in the authority, duties or responsibilities of the position to which
the Participant is required to report;
provided that, notwithstanding the forgoing, no Separation from Service may be
considered for Good Reason unless (A) the Participant gives McKesson notice of
the existence of an event described in clauses (i) - (v) above within ninety
(90) days following the occurrence thereof, (B) McKesson does not remedy such
event described in clauses (i) - (v) above, as applicable, within thirty (30)
days of receiving such notice, and (C) the Participant terminates employment
within sixty (60) days of the end of the cure period described in clause (B),
above.
(k)    “Identification Date” means each December 31.
(l)    “Individual Target Award” has the same meaning as “Individual Target
Award” under the MIP.
(m)    “McKesson” means McKesson Corporation, a Delaware corporation.
(n)    “MIP” means the McKesson Corporation Management Incentive Plan.
(o)    “Participant” means (i) an individual who is an Eligible Employee, and
(ii) whose employment is terminated under circumstances that render him or her
eligible for the benefits described in Section 2 of the Policy.
(p)    “Separation from Service” means termination of employment with the
Employer, except in the event of death. A Participant shall be deemed to have
had a Separation from Service if the Participant’s service with the Employer is
reduced to an annual rate that is equal to or less than twenty percent (20%) of
the services rendered, on average, during the immediately preceding three (3)
years of service with the Employer (or if providing service to the Employer less
than three (3) years, such lesser period).
(q)    “Specified Employee” means a Participant who, on an Identification Date,
is:
(i)    An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty (50) officers of the Company shall be determined to be Specified
Employees as of any Identification Date;
(ii)    A five percent (5%) owner of the Company; or
(iii)    A one percent (1%) owner of the Company having annual compensation from
the Company of more than $150,000.
For purposes of determining whether a Participant is a Specified Employee,
Treasury Regulation section 1.415(c)-2(d)(11)(ii) shall be used to calculate
compensation. If a Participant is identified as a Specified Employee on an
Identification Date, then such Participant shall be considered a Specified
Employee for purposes of the Policy during the period beginning on the first
April 1 following the Identification Date and ending on the next March 31.
(r)    “Tier One Participant” means any executive officer of Company.
(s)    “Tier Two Participant” means any Participant who is classified as having
a career level of E2, E3, E4 or E5, but who is not a Tier One Participant.


9

--------------------------------------------------------------------------------

Exhibit 10.8






(t)    “Tier Three Participant” means any Participant who is classified as
having a career level of E1 and is not a Tier One Participant or a Tier Two
Participant.
10.
EXECUTION.

This amendment and restatement to the Change in Control Policy was adopted
effective January 28, 2020.
McKESSON CORPORATION
By: /s/ Tracy Faber_______________
Tracy Faber
Executive Vice President and Chief Human Resources Officer








10